Citation Nr: 1504840	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1981.  He has subsequent reserve service from June 1981 to October 1984.  He also has verified service in the Army National Guard from March 1989 to March 1990. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June 2005 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In May 2013, and December 2013, the Board remanded this case for additional development.  The case has since been returned to the Board for further appellate consideration. 

In August 2009, the Veteran withdrew his request for a Travel Board hearing. See 38 C.F.R. § 20.704(e) (2014).   The Veteran did receive an informal conference before a decision review officer at the RO in January 2009.

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that any back disability was incurred during active service, or inactive service, or is causally or etiologically related to any disease injury or incident during service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002) 38 C F R §§ 3.6(e), 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  The Board notes that this is a completely virtual file.

Stegall Considerations

As noted above, the Board previously remanded this claim in May 2013, and December 2013, for further development, specifically for attempts to obtain further service records.  Extensive efforts were undertaken to obtain and associate all relevant records with the Veteran's claims file, and the claim was readjudicated in a December 2014 SSOC.  Thus, there is compliance with the Board's remand instructions, as to those claims being finally decided in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in April 2006, July 2006, May 2014, September 2014, October 2014, and December 2014, as well as the prior May 2013 and December 2013Board remands, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1)  (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded a detailed and thorough examination in October 2013.  Based on the foregoing, the Board finds the examination report and subsequent addendums to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).


Service Connection

The Veteran essentially contends that service connection for his current low back condition, which has been diagnosed as degenerative disc disease and myofascial pain syndrome, is warranted, as he allegedly injured his low back during the summer of 1984 when his personal vehicle was rear ended while traveling to a period of reserve military duty. His statements of record suggest that he has experienced chronic low back pain since that time.  For the below reasons, the Board will deny this claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 38 C F R §
3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3 303(d).

Direct service connection may not be granted without evidence of a current disability, in service incurrence or aggravation of a disease or injury, and a nexus between the claimed in service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112, 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498
506 (1995) affd, 78 F.3d. 604 (Fed Cir 1996).

Service connection for certain diseases, such arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of any back disability within one year of service, therefore, service connection on a presumptive basis would not be warranted.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Any individual who is disabled or dies from an injury incurred while proceeding directly to or returning directly from authorized active or inactive duty training is deemed to have been on active or inactive duty training at the time such injury was incurred.  In determining whether the individual was disabled or died from an injury so incurred, VA shall take into account the hour on which the individual began the travel, the hour on which such individual was scheduled to arrive for duty, the method of travel, the itinerary, the manner in which the travel was performed, and the immediate cause of disability or death.  Whenever any claim is filed alleging that the claimant is entitled to benefits by these provisions, the burden of proof shall be on the claimant. 38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498 .

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for a low back disability.  As noted above, the Veteran contends that he sustained a back injury while driving to a period of reserve military training or weekend drill duty, in the summer of 1984.   In this regard, the Board finds that while the Veteran has been diagnosed with degenerative disc disease of the low back, the preponderance of the evidence of record indicates that this disability is not related to service in any way.

Initially, the Board notes that the Veteran's service treatment records show no complaints of, or treatment for, any back disability.  His October 1978 report of entrance examination shows no evidence of any back disability.  His report of medical history upon entry into Army National Guard service in March 1989 indicated that he was involved in a car accident prior to his entry into service, in 1975, with a head injury and a period of unconsciousness, when he was 19; however, significantly, he did not report any back disability or complaints of back pain at that time, nor was any back disability found.  

The Veteran's limited service personnel records available for review show Army service in the delayed entry program from October 1978 to May 1979; on active duty from June 1979 to May 1981 (B Co. 27th Maintenance Battalion, 1st Cav. Div. FORSCOM in Fort Hood, Texas), and; in the Army Reserves from May 1981 to October 1984 (342d Military Police Company (EG) in Zanesville, Ohio from May 20, 1981 to May 9, 1983; the 950th Maintenance Company in Van Nuys, California from May 10, 1983 to October 27, 1984). Subsequently, the Veteran enlisted in the Army/California National Guard from March 1989 to March 1990 (HHC 1/184th Armor in San Bernardino, California from March 24, 1989, which was attached to Co. B 1st Bn. 185th Armor in Palmdale, California on June 27, 1989).  A NGB Form 22, shows that the Veteran was discharged from the National Guard on March 23, 1990.  A subsequent automated PETS Order from the California Office of Adjutant General and a National Guard certificate of general discharge indicates that the Veteran was discharged from the Army National Guard (Svc. Btry. 3/144th FA in Van Nuys, California) effective November 3, 1992, and he was transferred to the Army Reserves Control Group (reinforcement) at that time.  Extremely extensive efforts were undertaken to attempt to find any records that might pertain to the Veteran's reported car accident in the summer of 1984, to include obtaining any possible available service personnel or treatment records.

An August 1985 private X-ray taken for back pain indicated that there were no fractures, distractive lesions, spondylolysis or spondylolisthesis.  There was minor narrowing of the L5-S1 disc.  The facet and sacroiliac joints are within normal limits.  The Veteran was diagnosed with minor degenerative disc disease at L5-S1.

A February 1996 Navy reserve examination did not show a complaint of or diagnosis of a low back disorder.

The Veteran has stated that his back caused him to be discharged from Guard service.  However, a January 1997 reserve statement indicates that the Veteran was disqualified for reenlistment because of excessive dental issues.

Incidentally, the Veteran filed a claim for a burn related injury, not related to his back, in April 1997.  In his substantive appeal related to that claim, and a May 1998 hearing, the Veteran stated that he felt his burn injuries should be service connected because he insisted that he was enroute to his National Guard duties when this occurred.  The Board points out that the medical evidence of record related to his burn injuries clearly indicates that those injuries were sustained in the course of the Veteran's employment at a gas station when he attempted to help a customer extinguish a car fire, and that the Veteran filed a Worker's Compensation claim to that effect.  A May 1999 Board decision therefore found the Veteran's testimony not credible as to the question of whether he was driving to inactive duty for training at the time of the accident, and therefore denied service connection for the Veteran's burn injuries.

During a May 1998 personal hearing at the RO pertaining to an unrelated claim, the Veteran clarified that his last drill unit of assignment was HHC 1st Bn. 185th Armor in San Bernardino, California.

September 2000 X-rays of the Veteran's lumbar spine showed no significant abnormality.

A November 2003 report of X-ray of the lumbosacral spine found minor degenerative disc disease at L5-S1.

April 2004 X-rays of the Veteran's lumbar spine showed moderate degenerative changes.

The Veteran filed a claim for a back disability in May 2005.  In documents related to that claim, he indicated that he was rear ended while driving to reserve service, that his wife and two brothers were witnesses, and that he had a large scar on his forehead as a result of that accident.  He further indicated that there was no police record filed, and the private health care provider who had treated him was unable to be found, and either dead or retired.

A May 2005 VA outpatient treatment record indicated that the Veteran reported low back pain.

A letter from the Veteran's brother dated August 2005 indicates that he recalled the Veteran having an accident about 20 years ago, which ended up with the Veteran being in a hospital for a week.  He could provide no further details of the accident.

A February 2006 MRI of the lumbar spine  showed some disc bulging in the lumbar spine.

An April 2006 report of VA outpatient treatment noted that the Veteran reported low back pain, which was found to be likely related to degenerative joint disease.  The Veteran was noted to have had multiple prior motor vehicle accidents.  Since that time, the Veteran has been seen frequently at the VA with complaints of severe low back pain, with a diagnosis of mild degenerative joint disease.

An MRI of the Veteran's lumbar spine in December 2007 showed a congenitally slender spinal canal with mild multilevel degenerative changes most pronounced at L3-L4 where there is a disc bulge, face degenerative changes, ligamentum hypertrophy, and mild prominence resulting in mild to moderate thecal sac stenosis.
There were also degenerative changes noted.

The Veteran received an informal hearing before a decision review officer at the RO in January 2009.  At that time, the Veteran related that he was on his way to week end Army reserve training in 1984 when his car was rear ended.  He reported that he received only civilian treatment for his back, and no treatment in service.  He stated he was unable to obtain the police accident report.

A July 2011 series of X-rays of the lumbar spine were found to be essentially normal, without evidence of acute injury or significant degenerative disease.

A February 2012 MRI of the cervical spine found mild degenerative changes.  A lumbar MRI at that time showed evidence of disc bulging.

April 2012 X-rays showed mild degenerative arthritis of the thoracic spine, with normal lumbar spine X-rays.

The Veteran was provided afforded a VA examination in October 2013 to determine the etiology of his low back condition.  At that time, the examiner provided a very thorough history of this case.  He noted that the Veteran reported no injury or complaint of back pain prior to entering military service, and no injury or complaint of back pain during his active military service.  The Veteran was discharged on in May 1981.

 Following his discharge, Veteran worked as a mechanic in the Army reserves from 1981 until 1984.  The Veteran states that he worked in the reserves one weekend per month. On one Saturday morning in April 1984, the Veteran stated that he was driving to his reserve job, and another vehicle failed to stop and rear ended the Veteran's car.   The following morning he experienced low back pain.  He also stated that he called the Army reserve unit to let them know that he was unable to come in. 

The Veteran contacted an attorney who referred him to a chiropractor who treated him for three to four months.  The Veteran recalls that he was evaluated with X-ray but not with MRI. He was subsequently discharged from the Army reserves in October 1984.

The examiner also noted that the Veteran was involved in a documented motor vehicle accident in 1985 in which he lost consciousness for 15-20 minutes, and was hospitalized for four days.  He was seen for low back pain at a private medical facility in August 1985 and was referred for X-rays of the lumbar spine.  The X-rays revealed minor degenerative disc disease at L5-S1.

The Veteran attempted to join the National Guard in March 1989.  According to the enlistment examination performed in March 1989, the Veteran had no complaints of any back pain at that time.  Moreover, while he admitted to the 1985 automobile accident, the Veteran did not report being involved in an accident in 1984 or that he had any residual symptoms due to this accident.  The Veteran did report residual headaches from the 1985 auto accident.

The Veteran was evaluated for low back pain at a private medical clinic in 2001.  X-rays at that time revealed degenerative disc disease of the lower lumbar spine.  The Veteran was re-examined in July 2007 and was documented to have a 10 year history of low back pain not associated with trauma, fall or motor vehicle accident.

The Veteran was also evaluated through the VA for low back pain in 2006.  This was evaluated with an MRI and treated with narcotic pain medication, exercises and a lumbar back brace. The Veteran continued to be treated for low back pain from that time.

The VA examination findings revealed diagnoses of degenerative disc disease, lumbar spine, and degenerative arthritis of the lumbar spine.  The examiner opined that the Veteran's  back condition less likely as not had its onset during or was caused or aggravated by any illness, injury, or event during active service or any period of ACDUTRA (injuryand/or disease) or INACDUTRA (injury only), to specifically included the claimed 1984 motor vehicle accident.  The examiner considered the Veteran's history, physical examination, diagnostic reports, and available medical records.  He specifically acknowledged that the Veteran may have injured his back in a motor vehicle accident while on his way to inactive reservist duty in April 1984, but noted that there was no documentary evidence that such an accident actually occurred, that he injured his back in it or that it occurred while he was on his way to the reserve unit. 

The examiner noted that while the August 1985 lumbar X-ray report documents the presence of back pain in August 1985, there is no documentary evidence that this pain originated with the 1984 accident.  Further, the examiner observed that the Veteran had a more severe motor vehicle accident in 1985 in which he was unconscious for 15 to 20 minutes and was hospitalized for four days which could also have resulted in complaints of back pain.

There is no documentation of any evaluation or treatment involving the lumbar spine between 1985 and 2001.  There is therefore no evidence of continuity of symptoms. 

The strongest evidence that the alleged 1984 accident did not result in residual and ongoing symptoms of low back pain is the March 1989 national guard enlistment examination in which the Veteran reported no recurrent low back pain and the examining physician reported no abnormalities on examination of the lumbar spine. Moreover, the Veteran did not even mention the 1984 automobile accident and its associated back injury while he did report the 1985 automobile accident and associated head injury.

A private doctor's noted dated in July 2007 reports a history of low back pain for 
10 years (I.e.1997-2007) that was not associated with trauma, fall or motor vehicle accident.  This report indicates that the veteran's current low back pain began more than 10 years after the 1984 motor vehicle accident.

The examiner observed that if the veteran was involved in a rear-end type automobile accident and experienced pain the following day as he states, the most likely diagnosis associated with the 1984 accident (assuming that it actually occurred) is a lumbar strain. 

The examiner concluded by opining that the Veteran's current back disability to be unrelated to service.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for a back condition.  There is simply no credible evidence of record indicating that this claimed July 1984 accident occurred.  The Board notes that the Veteran has claimed that a scar on his forehead is evidence of this accident; however, the medical evidence of record clearly shows an accident prior to service, in 1975, involving a significant head injury.  Further, there is no evidence of record of the claimed accident in the summer of 1984, but there is a record of an accident in 1985.  Finally, the Board finds particularly probative the opinion contained in the October 2013 examination report, which found that the Veteran's current back disability was not related to service, or the claimed incident.  That opinion is particularly probative because it is clearly based on a thorough review of the Veteran's claims file and a thorough examination of the Veteran.

The Board recognizes the Veteran's multiple statements in which he has indicated that he sustained this accident in the summer of 1984 while driving to inactive duty for training.  The Board simply does not find these statements credible.  Specifically, the Veteran's statements have changed over time; he has indicated in one statement that there was no police report filed, and in another, that there was a police report filed, but he could not obtain it.  At one time, he indicated that his wife was the only witness, and at another time, he indicated that his wife and both his brothers were both witnesses.  The Board also finds that the Veteran's prior claim for burns must be considered when weighing the Veteran's credibility and historical accuracy.  As noted above, for a prior claim, the Veteran also attempted to claim that he sustained an injury while driving to inactive duty for training, when in fact the entirety of the evidence of record indicated that he sustained those injuries on the job and not while driving to training.  The Board finds it can consider this evidence when weighing the probative value of the Veteran's testimony. As such, the Board regretfully finds that the Veteran is simply not credible.

Therefore, considering all evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for this disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back condition is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


